Exhibit 10.1

 

RADIUS HEALTH, INC.

 

December 1, 2011

 

Mr. Michael S. Wyzga

80 Beacon Street

Boston, MA  02108

 

Dear Mike:

 

On behalf of Radius Health, Inc. (the “Company”), with offices at 201 Broadway,
Cambridge, MA, 02139, I am pleased to offer you full-time employment with the
Company effective as of December 5, 2011 (the “Effective Date”).  You will serve
as the President and Chief Executive Officer of the Company reporting to the
Board of Directors of the Company (the “Board”).  The term “Agreement” as used
below means this letter agreement.

 

Cash Compensation

 

In this position, you will earn a salary at the annualized rate of $500,000, or
such greater amounts as subsequently determined by the Board (your “Annual Base
Salary”), payable in accordance with the normal payroll practices of the
Company.

 

Beginning with calendar year 2012 you will be eligible for an annual
discretionary bonus (your “Annual Bonus”), which Annual Bonus will be targeted
at 50% (your “Target Bonus”) of your Annual Base Salary.  Any Annual Bonus will
be based on both individual and corporate performance and the amount of any such
Annual Bonus will be determined by the Board.  Annual Bonuses will be paid to
you when generally paid to other senior executives of the Company.

 

You will also be eligible to receive a milestone bonus equal to 25% of your
Annual Base Salary based on the consummation by the Company of a successful
financing with proceeds to the Company of at least $60 million from new
investors (the “Milestone Bonus”), as reasonably determined by the Board;
provided that the Milestone Bonus shall be equal to 50% of your Annual Base
Salary if the price per share of the Company’s common stock (“Common Stock”)
attained in connection with such successful financing is greater than or equal
to $8.142 on an as-converted basis (as adjusted for stock splits and other
similar events), as reasonably determined by the Board.  The Milestone Bonus
will be paid within thirty (30) days following the date that the Board
determines that the Milestone Bonus has been earned.

 

Equity Incentive

 

Subject to Board approval, the Company will grant to you a stock option (the
“Option”) under the Radius Health, Inc. 2011 Equity Incentive Plan (the “Plan”)
for the purchase of 1,530,000 shares of Common Stock at a price per share equal
to the fair market value of such Common Stock, as determined by the Board at the
time of grant.  The Option will be subject to all terms, vesting schedule (25%
on the first anniversary of your hire date and the remainder quarterly over the
following three years) and other provisions set forth in the Plan and in a
separate option agreement.

 

--------------------------------------------------------------------------------


 

Benefits; Expenses

 

You will be eligible to participate in all of the employee benefit plans that
the Company generally makes available to its full-time regular employees (other
than severance plans), including group health plans, life, disability and AD&D
insurances, a 401k plan, tuition reimbursement, parking or public transportation
and various types of paid time off, subject to the terms and conditions of such
benefit plans.  You will be eligible to accrue up to 20 days of vacation (in
addition to Company holidays).  The Company reserves the right to terminate,
modify or add to its benefits and benefit plans at any time.

 

The Company will reimburse you for all reasonable business expenses incurred by
you in connection with the discharge of your duties for the Company, subject to
the Company’s expense reimbursement policy in effect from time to time.

 

Duties; Board Service

 

During your employment with the Company you will have such duties,
responsibilities and authority as is customarily assigned to individuals serving
in the position of President and Chief Executive Officer, and such other duties,
responsibilities and authority consistent with your position as the Board
specifies from time to time.  During your employment with the Company you agree
to devote your full business time, attention and energies to the performance of
all of the lawful duties, responsibilities and authority that may be assigned to
you hereunder, except for vacation time and absence for sickness and similar
disability.  Nothing contained in this Agreement will preclude you from
(i) serving as an officer or director of, or member of a committee of the
directors of, the corporations or organizations for which you presently serve in
such capacity, (ii) devoting time to personal and family investments,
(iii) serving as a director of any not-for-profit company, or (iv) from
participating in charitable or industry associations; provided, that such
activities or services do not (x) materially interfere with your duties
hereunder; or (y) violate the terms of the Confidentiality and Non-Competition
Agreement you enter into with the Company.  You will be subject to and comply
with the written policies and procedures generally applicable (and provided) to
senior executives of the Company to the extent such policies and procedures are
not inconsistent with any term of this Agreement (including any negatively
implied term).

 

During your employment with the Company, the Company will nominate you for
election as a member of the Board, and you agree to serve as a member of the
Board for each period for which you are so elected.  You and the Board agree to
work together to appoint an additional independent member to the Board.  Upon
your termination of employment from the Company for any reason, unless otherwise
specified in a written agreement between you and the Company, you will be deemed
to have resigned from all offices, directorships, and other employment positions
if any, then held with the Company, and agree to take all actions reasonably
requested by the Company to effectuate the foregoing

 

Term and Termination

 

a.             Term.  This Agreement will commence on the Effective Date and may
be terminated at any time by you or by the Company with or without cause,
subject to the severance provisions set forth below. You and the Company
acknowledge and agree that your employment is and will continue to be at-will
and that nothing in this Agreement will confer upon you any right with respect
to continuation of employment by the Company, nor will it interfere in any way
with your right or the Company’s right to terminate your employment at any time.

 

2

--------------------------------------------------------------------------------


 

b.             Termination Upon Death or Disability.  Your employment will
terminate automatically upon your death.  If the Company determines in good
faith that your Disability, as defined below, has occurred during the term of
this Agreement, it may give you written notice of its intention to terminate
your employment.  In such event, your employment will terminate effective on the
30th day after you receive such notice, provided that, within the 30 days after
such receipt, you will not have returned to full-time performance of your
duties.  For purposes of this Agreement, “Disability” will mean your inability
to perform the essential duties of your job on a full-time basis for
180 calendar days during any consecutive twelve-month period or for 90
consecutive days as a result of incapacity due to mental or physical illness. 
Upon termination as the result of Disability, the Company will have no further
obligations to you other than to pay your benefits in accordance with the
Company’s then applicable benefit plans, reimburse any outstanding business
expenses, pay your earned but unpaid Annual Base Salary and pay your accrued,
unused vacation time, in each case, through the date of termination (the
“Accrued Obligations”).

 

c.             Termination for Cause or without Good Reason.  The Company may
terminate your employment at any time during the term of this Agreement for
Cause, as defined below, and you may resign from employment without Good Reason,
as defined below, and the Company will have no further obligations to you other
than to pay your Accrued Obligations.

 

d.             Termination without Cause or for Good Reason.  The Company may
terminate your employment at any time during the term of this Agreement without
Cause (as defined below, which will not include termination due to Disability)
or you may terminate your employment with Good Reason (as defined below) within
90 days following an event that constitutes Good Reason, by notifying the other
party in writing of its/your intent to terminate your employment without Cause
or for Good Reason, and you will be entitled to receive, in addition to your
Accrued Obligations and subject to subsection (e) regarding the execution and
non-revocation of a Release:

 

(i)  An amount equal to your Annual Base Salary, which amount will be paid over
the twelve month period following the date of your termination in accordance
with the Company’s normal payroll procedures;

 

(ii) A payment equal to the Annual Bonus that you would have been entitled to
receive had you remained employed by the Company pursuant to this Agreement for
the entire calendar year during which your termination date occurs, which Annual
Bonus will be determined by the Board based on the Company’s performance for
such calendar year and in accordance with the terms of the applicable bonus
program for such calendar year, payable in a lump sum on the date on which
annual bonuses for the calendar year in which the termination date occurs are
paid to the Company’s executive officers generally, but in all events such
payment will be made no later than March 15 of the calendar year following the
calendar year in which the termination date occurs;

 

(iii) Direct payment to the carrier for or reimbursement to you for the premiums
necessary for you to continue to participate in the Company’s then applicable
group medical plan, as it may be changed from time to time, for the twelve month
period immediately following your termination; and

 

(iv) In the event the termination of your employment under this clause
(d) occurs upon or within twelve (12) months immediately following a Change of
Control (as defined in the Plan,

 

3

--------------------------------------------------------------------------------


 

except that clause (d) of such definition will not constitute a Change of
Control), (y) vesting acceleration of all outstanding equity award of the
Company held by you, and (z) in lieu of any potential payment under clause
(ii) above, a payment equal to your Target Bonus, which amount will be paid on
in a lump sum on the First Payment Date (as defined below).

 

For purposes of this Agreement, “Cause” means: (i) your commission of an act of
fraud, embezzlement or theft against the Company; (ii) your conviction of, or a
plea of no contest to, a felony; (iii) willful nonperformance by you (other than
by reason of illness) of your material duties as an employee of the Company;
(iv) your material breach of this Agreement or any other material agreement
between you and the Company; or (v) your gross negligence, willful misconduct or
any other act of willful disregard for the Company’s best interests.  In order
for a termination of employment by the Company to be considered to have been
made for Cause, the Company must first provide you with notice of its intent to
terminate you for Cause, which notice will provide a detailed explanation of
what events triggered Cause, and you must fail to cure such Cause events, to the
extent curable, within 10 days following the date of such notice; provided, that
if you trigger Cause with respect to an event that is similar to an event that
you cured within the prior six months, then the Company will not be required to
provide you with an opportunity to cure the subsequent event.

 

For purposes of this Agreement, “Good Reason” means, without your written
consent: (i) any failure by the Company to comply with any of the provisions of
this Agreement relating to Base Salary, Annual Bonus or Equity Compensation
under this Agreement, excluding for such purpose any isolated, insubstantial,
and inadvertent action not taken in bad-faith and which is remedied by the
Company promptly after receipt of written notice thereof from you; (ii) a
material diminution in your duties, responsibilities or authority; (iii) the
imposition by the Company of any requirement that you relocate your office to a
location greater than a 30 mile distance from the Company’s current offices at
201 Broadway, Cambridge, MA, 02139 and (iv) a material breach by the Company of
any material written agreement between the Company and you.  In order for a
termination of employment by you to be considered to have been made for Good
Reason, you must first provide the Company with notice of your intent to resign
for Good Reason, which notice will provide a detailed explanation of what events
triggered Good Reason, and the Company must fail to substantially cure such Good
Reason events within 30 days following the date of such notice.

 

e.             Release of Claims.  Notwithstanding the foregoing or anything
else contained in this Agreement to the contrary, prior to the payment by the
Company of the termination payments and benefits provided for in this Agreement
as the result of a termination of your employment, and as a condition to such
payments, you must sign and not revoke a general release of all potential claims
your may have against the Company or any of its affiliates in the form provided
to you by the Company (the “Release”), which Release must be signed on or
following your date of termination and become effective within thirty (30) days
following the date of your termination.  For purposes of this Agreement, the
“First Payment Date” means the first normal payroll payment date of the Company
falling on or after the thirtieth (30th) day after the date of termination of
your employment with the Company and notwithstanding anything in this Agreement
to the contrary, any severance payments that would have been paid before the
First Payment Date, will be paid on the First Payment Date and the vesting
acceleration provided above will not occur until the date the Release becomes
effective.

 

4

--------------------------------------------------------------------------------


 

Tax Liability

 

All compensation amounts payable pursuant to this Agreement will be subject to
all applicable tax and other withholdings.  Anything in this Agreement to the
contrary notwithstanding, if (A) on the date of termination of your employment
with the Company, any of the Company’s stock is publicly traded on an
established securities market or otherwise (within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code (the “Code”)), (B) if it
is determined by the Company that you are a “specified employee” within the
meaning of Section 409A(a)(2)(B) of the Code, and (C) such delay is required to
avoid the imposition of the tax set forth in Section 409A(a)(1) of the Code as a
result of such termination, you would receive any payment that, absent the
application of this paragraph, would be subject to interest and additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(2)(B)(i) of the Code, then no such payment will be payable prior
to the date that is the earliest of (i) 6 months after your termination date,
(ii) your death or (iii) such other date as will cause such payment not to be
subject to such interest and additional tax (with a catch-up payment equal to
the sum of all amounts that have been delayed to be made as of the date of the
initial payment).  Anything in this Agreement notwithstanding, you will not be
entitled to any severance payments or benefits under this Agreement unless your
termination of employment also constitutes a “separation from service” within
the meaning of the regulations under Section 409A of the Code.  Each payment
under this Agreement will be considered a separate and distinct payment for
purposes of Section 409A of the Code.  It is the intention of the parties that
payments or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Code.

 

Contingencies

 

This offer, and any employment pursuant to this offer, is conditioned upon the
following:

 

·      Your ability to provide satisfactory documentary proof of your identity
and right to work in the United States of America prior to your commencement of
employment by the Company.

 

·      Your return of the enclosed copy of this letter and the Company’s
standard Confidentiality and Non-Competition Agreement.   By signing and
accepting this offer, you represent and warrant that you are not subject to any
pre-existing contractual or other legal obligation with any person, company or
business enterprise which may be an impediment to your employment with, or your
providing services to, the Company as its employee.

 

Successors

 

This Agreement is personal to you and without the prior written consent of the
Company you will not assign your entitlements under this Agreement, otherwise
than by will or the laws of descent and distribution. This Agreement will inure
to the benefit of and be binding upon the Company and its successors and
assigns.

 

5

--------------------------------------------------------------------------------


 

Indemnification; Claw-Back

 

The Company will indemnify you to an extent that is not materially less
favorable than the indemnification provisions in its charter and by-laws as in
effect as of the date hereof, with respect to any action suit or proceeding to
which you are made, or threatened to be made, a party by reason of the fact that
you are or were an officer of the Company.  In addition, during the term of your
employment, the Company will maintain a directors and officers insurance policy
upon such terms and in such amount as will be determined by the Company.

 

All compensation received by you from the Company will be subject to the
provisions of any clawback policy implemented by the Company to comply with
applicable law or regulation (including stock exchange rules), including,
without limitation, any claw-back policy adopted to comply with the requirements
of the Dodd-Frank Wall Street Reform and Consumer Protection Act and any
rules or regulations promulgated thereunder.

 

Applicable Law; Arbitration

 

This Agreement has been made under and will be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts, notwithstanding
its choice of law rules to the contrary.

 

Except as otherwise provided in any Confidentiality and Non-Competition
Agreement entered into between you and the Company or as otherwise required by
law, any dispute, claim, question or controversy arising under or relating to
this Agreement, your employment with the Company or the termination thereof
(each such dispute, claim, question or controversy, a “Dispute”) will be
resolved by submitting such Dispute to binding arbitration administered by JAMS
pursuant to its Employment Arbitration Rules and Procedures and subject to its
Employment Arbitration Minimum Standards of Procedural Fairness (collectively,
the “Rules”), and pursuant to the procedures set forth in this paragraph.  In
the event of any conflict between the Rules and the procedures set forth in this
paragraph, the procedures set forth in this paragraph will control.  Any such
arbitration will be brought within any otherwise applicable statute of
limitations period, and will be the sole and exclusive means for resolving such
Dispute (other than as otherwise required by law).  Any arbitration will be held
in Boston, Massachusetts, and conducted before a single neutral arbitrator
selected by mutual agreement of the parties hereto within 30 days of the
initiation of the arbitration or, if they are unable to agree, by JAMS under its
rules.  The arbitrator will take submissions and hear testimony, if necessary,
and will render a written decision as promptly as practicable.  The arbitrator
may grant any legal or equitable remedy or relief that the arbitrator deems just
and equitable, to the same extent that remedies or relief could be granted by a
state or federal court in the United States.  The decision of the arbitrator
will be final, binding and conclusive on all parties and interested persons.  It
is the intention of the parties hereto that they will be entitled to fair and
adequate discovery in accordance with the Federal Rules of Civil Procedure.  The
parties hereto will keep confidential the fact of the arbitration, the dispute
being arbitrated, and the decision of the arbitrator.  Judgment upon the award
rendered by the arbitrator may be entered in any court having competent
jurisdiction.  All fees and expenses of any arbitration, including, but not
limited to, reasonable attorneys’ fees and disbursements of all parties, with
respect to a Dispute under this Agreement will be borne by the Non-prevailing
Party.  The determination of whether a party is to be deemed the “Non-prevailing
Party” in any arbitration will be solely within the province of the arbitrator.

 

6

--------------------------------------------------------------------------------


 

Notice

 

Any notice, statement or demand required to be given under this Agreement will
be in writing and will be sent by hand delivery against receipt, certified mail,
return receipt requested or by a nationally recognized overnight carrier to the
address of the parties first listed above.

 

Waiver

 

The failure of either party to insist upon strict performance of any of the
terms or provisions of this Agreement or to exercise any option, right or remedy
contained in this Agreement, will not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right or remedy,
but the same will continue and remain in full force and effect.  No waiver by
either party of any term or provision of this Agreement will be deemed to have
been made unless expressed in writing and signed by such party.

 

Entire Agreement

 

If you accept this offer, this Agreement and the Confidentiality and
Non-Competition Agreement will constitute the complete agreement between you and
the Company with respect to the terms and conditions of your employment.  Any
prior or contemporaneous representations (whether oral or written) not contained
in this Agreement or the Confidentiality and Non-Competition Agreement or
contrary to those contained in this Agreement or the Confidentiality and
Non-Competition Agreement that may have been made to you are expressly cancelled
and superseded by this offer.   Except as otherwise specified herein, the terms
and conditions of your employment may not be changed, except in another written
agreement, signed by you and an authorized representative of the Company.

 

***

 

I look forward to you accepting this offer and to a mutually rewarding
relationship.

 

Sincerely,

 

 

/s/ Kurt C. Graves

 

Kurt C. Graves

 

Chairman of the Board

 

 

 

I accept the above-described Agreement, on the terms set forth therein.

 

 

Dated: December 1, 2011

/s/ Michael S. Wyzga

 

Signature

 

7

--------------------------------------------------------------------------------